


109 HR 6186 IH: America’s Partnership for Nursing

U.S. House of Representatives
2006-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6186
		IN THE HOUSE OF REPRESENTATIVES
		
			September 26, 2006
			Mr. Hayworth
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Public Health Service Act to authorize
		  grants for the purpose of carrying out activities to increase the number of
		  faculty members at collegiate schools of nursing in States with significant
		  shortages of nurses.
	
	
		1.Short titleThis Act may be cited as the
			 America’s Partnership for Nursing
			 Education Act of 2006.
		2.FindingsThe Congress finds as follows:
			(1)Many States with rapidly-increasing
			 populations have a serious shortage of nurses.
			(2)A
			 new Federal program is needed to support State and private efforts to address
			 the lack of capacity in schools of nursing at colleges and universities.
			(3)Such lack of
			 capacity is the critical driving force behind the serious shortage of
			 nurses.
			(4)The nursing
			 shortage has a detrimental impact on the quality of care patients receive in
			 health care settings, and plays a role in the rising costs of health
			 care.
			(5)States that have
			 established partnerships with educational institutions to develop strategies to
			 address the nursing shortage, and that have allocated funds toward implementing
			 the strategies, are well suited to make effective use of matching Federal
			 funds.
			3.Increasing number
			 of qualified faculty at collegiate schools of nursing in States with
			 significant shortages of nursesTitle VIII of the Public Health Service Act
			 (42 U.S.C. 296 et seq.) is amended by adding at the end the following:
			
				JAdditional
				programs
					861.Increasing
				number of faculty at collegiate schools of nursing in States with significant
				shortages of nurses
						(a)In
				generalThe Secretary may make grants to qualifying States for
				the purpose of carrying out activities to increase the number of faculty at
				collegiate schools of nursing in qualifying States in order to assist in
				alleviating the shortage of nurses in such States.
						(b)Qualifying
				statesA State is a qualifying State for purposes of this section
				if the State meets the following conditions:
							(1)The population of the State increased by
				more than 50 percent between 1995 and 2005 (inclusive), according to data from
				the Bureau of the Census.
							(2)The State is
				projected to have fewer than 555 nurses per 100,000 State residents by 2020,
				according to data from the Health Resources and Services Administration.
							(3)As of January 1,
				2006, the State had a program in place to assist in increasing the number of
				faculty at collegiate schools of nursing.
							(c)Uses of
				grants
							(1)In
				generalThe purposes for which a grant under subsection (a) may
				be expended for a collegiate school of nursing include salaries, benefits,
				training, and related expenses for increasing the number of faculty, and other
				operational costs necessary to increase such number, relative to the average
				number of such faculty at the school for the fiscal year preceding the first
				fiscal year for which such a grant is made for the school.
							(2)LimitationA
				grant under subsection (a) may not be expended for any capital expenses.
							(d)Maintenance of
				effortA grant may be made
				under subsection (a) for a fiscal year only if the qualifying State involved,
				and each collegiate school of nursing for which the grant will be expended,
				agree to maintain expenditures at such school for the purpose described in
				subsection (a) at a level that is not less than the average level of such
				expenditures maintained by the State and the school, respectively, for such
				purpose for the five-year period preceding the first fiscal year for which a
				grant under subsection (a) is made with respect to the school.
						(e)Reports to
				congressFor each fiscal year for which amounts are appropriated
				under subsection (f), the Secretary shall submit to the Congress a report that
				identifies the collegiate schools of nursing with respect to which grants under
				subsection (a) have been made and that provides an evaluation of the extent to
				which the grants have been effective in carrying out the purpose described in
				subsection (a).
						(f)Authorization of
				appropriationsFor the
				purpose of carrying out this section, there is authorized to be appropriated
				$20,000,000 for each of the fiscal years 2007 through 2011.
						.
		
